Citation Nr: 0329266	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  98-00 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for right bicipital 
tendonitis, to include as due to an undiagnosed illness, or 
to service-connected fibromyalgia.

2.  Entitlement to service connection for rotator cuff 
degeneration, to include as due to an undiagnosed illness, or 
to service-connected fibromyalgia.

3.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).  

4.  Entitlement to an initial evaluation in excess of 10 
percent for fibromyalgia.   


REPRESENTATION

Veteran represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1990 to May 
1991.  Her claims come before the Board of Veterans' Appeals 
(Board) on appeal from July 1997, October 1997 and February 
2003 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  In 
February 2000, the Board remanded this claim to the RO for 
additional development. 

The issue of entitlement to service connection for back pain, 
to include as due to an undiagnosed illness, was previously 
before the Board for appellate review.  However, while this 
case was in Remand status, in a rating decision dated 
February 2003, the RO granted the veteran service connection 
for fibromyalgia and indicated that this disability 
encompassed cervical spine, thoracic spine and low back pain.  
By so acting, the RO awarded the veteran the full benefit 
sought on appeal with regard to her claim for service 
connection for back pain, and having been satisfied, that 
claim is no longer before the Board for appellate review.   

The Board addresses the issue of entitlement to an initial 
evaluation in excess of 10 percent for fibromyalgia in the 
Remand section of this decision.   




FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate her claims, explained to her who was responsible 
for submitting such evidence, and obtained and fully 
developed all other evidence necessary for the equitable 
disposition of those claims. 

2.  The veteran served on active duty in the Persian Gulf in 
support of Operation Desert Storm.

3.  The veteran's right bicipital tendonitis and rotator cuff 
degeneration are not related to her period of active service, 
or to a service-connected disability.  

4.  Examiners have attributed the veteran's right upper 
extremity pain to right bicipital tendonitis and rotator cuff 
degeneration, known diagnosed illnesses, and not to arthritis 
that manifested to a compensable degree within a year of 
discharge from service.  

5.  The veteran's PTSD has manifested as intrusive thoughts, 
flashbacks, sleeping difficulties, nightmares, anxiety, a 
depressed, tense and constricted affect, irritability, a 
slight problem with short-term memory, avoidant and 
hypervigilant behavior, nervousness in crowds, limited 
insight, decreased concentration and memory, and an 
exaggerated startle response.  

6.  The veteran's PTSD causes moderate to considerable social 
and industrial impairment.   


CONCLUSIONS OF LAW

1.  Right bicipital tendonitis was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2002); 67 Fed. 
Reg. 67,792, 67,793 (Nov. 7, 2002). 

2.  Rotator cuff degeneration was not incurred in or 
aggravated by service, may not be presumed to have been so 
incurred, and is not proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1117, 5102, 5103, 5103A (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2002); 67 Fed. 
Reg. 67,792, 67,793 (Nov. 7, 2002). 

3.  The criteria for an initial evaluation of 50 percent for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A 
(West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.126-4.130, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The issues before the Board include whether the veteran is 
entitled to service connection for right bicipital tendonitis 
and rotator cuff degeneration and whether she is entitled to 
an initial evaluation in excess of 30 percent for PTSD.  In 
rating decisions July 1997 and November 1997, the RO denied 
the veteran service connection for right bicipital tendonitis 
and rotator cuff degeneration, granted her service connection 
for PTSD, and assigned that disability an initial evaluation 
of 30 percent.  Thereafter, the veteran appealed the RO's 
decisions.     

I.  Development of Claims

While the appeal was pending, specifically, on November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002)).  The VCAA eliminated the need for a 
claimant to submit a well-grounded claim and redefined the 
obligations of VA with respect to its duties to notify a 
claimant regarding the evidence needed to substantiate a 
claim and to assist a claimant in the development of a claim.  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2002)).  

The United States Court of Appeals for Veterans Claims 
(Court) held in Holliday v. Principi, 14 Vet. App. 280 (2001) 
that the VCAA was potentially applicable to all claims 
pending on the date of enactment, citing Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  Subsequently, however, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that Section 3A of the VCAA (covering the duty 
to notify and duty to assist provisions of the VCAA) did not 
apply retroactively, and overruled both Holliday and Karnas 
to the extent that they allowed for such retroactive 
application and to the extent they conflict with the Supreme 
Court's and the Federal Circuit Court's binding authority.  
Kuzma v. Principi, No. 03-7032 (Fed. Cir. Aug. 25, 2003).  In 
this case, the veteran filed her claims for service 
connection prior to November 2000, when the VCAA was enacted.  
Therefore, those claims remain pending before VA.  To the 
extent the Kuzma case is distinguishable from this case 
because the Board's decision in Kuzma was final in November 
2000, the Board finds that the provisions of the VCAA are 
applicable to the pending appeal.  

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (holding that the statute, 38 U.S.C.A. § 
5103(a), and the regulation, 38 C.F.R. § 3.159, require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  

In a letter dated May 2001, the RO informed the veteran of 
the change in the law and indicated that it was developing 
and would reconsider her claims pursuant thereto.  In its 
letter, the RO instructed the veteran to submit any 
additional evidence within 60 days of the date of the letter, 
but also indicated that the veteran had up to one year 
following that date to submit such evidence in support of her 
appeal.  

In Paralyzed Veterans of America, et. al., v. Secretary of 
Veterans Affairs, No. 02-7007,-7008,-7009,-7010, slip op. at 
18 (Fed. Cir. Sept. 22, 2003), the Federal Circuit 
invalidated 38 C.F.R. § 3.159(b)(1), which allowed the RO to 
adjudicate a claim based on the evidence of record at the end 
of the 30 day period post-VCAA notice, as inconsistent with 
38 U.S.C. § 5103(b)(1).  The Federal Circuit found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided for response.  

In this case, while the notice may have been misleading, it 
was not detrimental to the veteran as she was aware that she 
had not been denied the statutory one-year period provided 
for responses.  In response to that notice, from March 2002 
to June 2003 (beyond the 60-day period noted in the May 2001 
letter), the veteran and her representative submitted 
numerous written statements, including one informing the RO 
that there were outstanding records to be obtained, and 
underwent VA examinations.  By so doing, the veteran clearly 
understood that she had a year during which to submit 
evidence in support of her claims.  In a form submitted in 
July 2003, the veteran confirmed that there was no other 
evidence to submit and requested that her appeal be sent to 
the Board without waiting for another 60-day period to 
expire.  

As explained in greater detail below, after notifying the 
veteran of the VCAA, the RO indeed complied therewith by 
notifying the veteran of the evidence needed to substantiate 
her claims, explaining to her who was responsible for 
submitting such evidence, and obtaining and fully developing 
all other evidence necessary for the equitable disposition of 
those claims.  The RO then reconsidered the veteran's claim 
pursuant to the VCAA.  Accordingly, the Board's decision to 
proceed in adjudicating the veteran's claims does not 
prejudice the veteran in the disposition thereof.  See 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

First, the RO notified the veteran of the information needed 
to substantiate her claims and explained to her who was 
responsible for obtaining such information.  See 38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2002); see 
also Quartuccio v. Principi, 10 Vet. App. 183 (2002) (holding 
that both the statute and regulation clearly require the 
Secretary to notify the claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  More specifically, in 
letters dated April 1996 and June 1996, the RO asked the 
veteran to identify the address of her National Guard unit, 
complete an enclosed questionnaire that would aid in 
researching records, verify all periods of active duty and 
active duty for training, and either submit her service 
medical records, or indicate where they might be located.  In 
addition, in a letter dated March 2000, the RO informed the 
veteran that she needed to complete the enclosed forms 
authorizing the release of her private treatment records and 
identifying the dates of her private treatment.  In letters 
dated May 2001 and September 2002, the RO notified the 
veteran that she had to submit evidence establishing that she 
had an injury or disease in service and a current disability 
that was related to that injury or disease.  The RO also 
indicated that it needed the veteran to identify the names of 
all persons or agencies that had records that might help 
decide her claims, the addresses of those individuals or 
agencies, the approximate time frame covered by the records 
and the conditions for which she was medically treated.  The 
RO indicated that it would make reasonable efforts to assist 
the veteran in obtaining any evidence she did not wish to 
secure, including medical records, employment records and 
records from other Federal agencies, but that, ultimately, it 
was her responsibility to do so.  

In addition, in a rating decisions dated July, 1997, October 
1997, and July 2003, letters notifying the veteran of those 
decisions, statements of the case issued in October 1997 and 
March 2000, supplemental statements of the case issued in 
April 2003 and July 2003, and a Remand issued in February 
2000, the RO and the Board informed the veteran of the 
reasons for which her claims had been denied and of the 
evidence still needed to substantiate her claims, notified 
her of all regulations pertinent to her claims, including 
those involving VA's duties to notify and assist, and 
provided her an opportunity to submit additional evidence and 
to present additional argument, including in the form of 
hearing testimony, in support of her claims.  

The RO also fulfilled its duty to assist the veteran in 
obtaining and fully developing all of the evidence relevant 
to her claims.  See 38 U.S.C.A. § 5103A (West 2002); 38 
C.F.R. § 3.159(c) (2002).  Specifically, the RO obtained and 
associated with the claims file all evidence the veteran 
identified as being pertinent to her claims, including 
service medical and personnel records, VA and private 
treatment records, employment information and records from 
the Social Security Administration (SSA).  In addition, the 
RO developed the medical evidence to the extent necessary to 
decide equitably the veteran's claims.  In May 1998, June 
1998, July 1998, February 2003 and June 2003, the RO afforded 
the veteran VA examinations, during which examiners discussed 
the etiology and severity of the disorders at issue in this 
appeal.  

II.  Analysis of Claims

A.  Service Connection

The veteran seeks service connection for right bicipital 
tendonitis and rotator cuff degeneration allegedly incurred 
while serving in the Persian Gulf in support of Operation 
Desert Storm, or secondary to her service-connected 
fibromyalgia.  Service connection may be granted for 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. 
§ 3.303 (2002).  Service connection may be granted for any 
disease diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).  

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2002).

Service connection may be presumed if it is shown that the 
veteran served continuously for 90 days or more during a 
period of war or during peacetime after December 31, 1946, 
and arthritis became manifest to a degree of 10 percent 
within one year from the date of discharge, and there is no 
evidence of record establishing otherwise.  38 U.S.C.A. §§ 
1101, 1112(a), 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) 
(2002); 67 Fed. Reg. 67,792, 67,793 (Nov. 7, 2002).  

With regard to claims for service connection under 38 
U.S.C.A. § 1117 (West 2002), based on service in the Persian 
Gulf, the law provides the following:

(a)(1) The Secretary may pay compensation 
under this subchapter to a Persian Gulf 
veteran with a qualifying chronic 
disability that became manifest (A) 
during service on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War; or (B) to a degree of 10 
percent or more during the presumptive 
period prescribed under subsection (b).

(a)(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic disability 
resulting from any of the following (or 
any combination of any of the following): 
(A) An undiagnosed illness; (B) A 
medically unexplained chronic 
multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined 
by a cluster of signs or symptoms; 
(C) Any diagnosed illness that the 
Secretary determines in regulations 
prescribed under subsection (d) warrants 
a presumption of service connection.

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that 
the Secretary determines is appropriate 
for presumption of service connection for 
purposes of this section. 

* *

(f) For purposes of this section, the 
term "Persian Gulf veteran" means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West 2002).  

The regulation implementing the foregoing statute provides, 
in relevant part, that except as provided otherwise, VA shall 
pay compensation in accordance with chapter 11 of Title 38, 
United States Code, to a Persian Gulf veteran who exhibits 
"objective indications of chronic disability resulting from 
an illness or combination of illnesses" manifested by one or 
more signs or symptoms, such as fatigue and joint pain, 
provided that such disability (I) became manifest either 
during active duty in the South West Asia theater of 
operations during the Gulf War, or to a compensable degree no 
later than December 31, 2006, and (ii) by history, physical 
examination, and laboratory tests cannot be attributed to any 
known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (2002). 

"Objective indications of chronic disability" include both 
"signs" in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for at least 6 months, and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered "chronic."  38 C.F.R. § 3.317(a)(2), (3) (2002).

In written statements submitted while this appeal was 
pending, during VA treatment visits and examinations, and 
during a hearing held in Washington D.C. before the 
undersigned in May 1999, the veteran asserted that she 
developed tendonitis and rotator cuff degeneration secondary 
to her service-connected fibromyalgia.  She further asserted 
that a physician once told her that these problems 
represented classic symptoms of fibromyalgia.  

The veteran had active service from December 1990 to May 
1991, including in the Persian Gulf in support of Operation 
Desert Storm.  Her service medical records reflect that, 
during that time frame, she did not report, and no examiner 
noted, problems in the areas of the veteran's right biceps 
muscle or rotator cuff.  In fact, during a redeployment 
examination conducted in March 1991, an examiner noted normal 
upper extremity evaluations. 

Following discharge, the veteran complained of, and sought 
treatment for, multiple pains in the muscles, including right 
upper extremity pain and supple tenderness over the right 
bicipital groove.  Since August 1995, physicians have 
attributed these complaints to right bicipital tendonitis and 
right shoulder impingement and one examiner has indicated 
that the first disorder is considered to be rotator cuff 
degeneration.

A VA examiner confirmed right bicipital tendonitis during a 
VA joints examination conducted in May 1996.  On that date, 
x-rays showed narrowing of the acromiohumeral space.  Another 
VA examiner confirmed that disorder during a VA fibromyalgia 
examination conducted in March 2002.  He found that the 
veteran had no shoulder pathology in service and concluded 
that right bicipital tendonitis and rotator cuff degeneration 
would not be considered to be caused by, related to, or 
aggravated by fibromyalgia. 

In a rating decision dated February 2003, the RO granted the 
veteran service connection for fibromyalgia.  This award 
still remains in effect.   

The preponderance of the evidence is clearly against the 
veteran's claims of entitlement to service connection for 
right bicipital tendonitis and rotator cuff degeneration.  To 
merit an award of service connection under 38 U.S.C.A. § 
1110, 
§ 1112, or § 1117, the veteran must submit competent evidence 
establishing the existence of a present disability resulting 
from service, or a service-connected disability, or 
establishing that she has objective indications of chronic 
disability resulting from an undiagnosed illness.  See Boyer 
v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Gilpin v. 
West, 155 F.3d 1353, 1355-1356 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the 
veteran has submitted no such evidence, other than her own 
assertions.  Unfortunately, the veteran's assertions, alone, 
are not considered competent evidence in this regard.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  

Since service, no examiner has related the veteran's upper 
extremity complaints to her period of active service and one 
examiner has specifically ruled out a relationship between 
those complaints and the veteran's service-connected 
fibromyalgia.  Moreover, examiners have attributed these 
complaints to right bicipital tendonitis and rotator cuff 
degeneration, known diagnosed illnesses, and not to arthritis 
that manifested to a compensable degree within a year of 
discharge from service. 

Based on the foregoing, the Board concludes that right 
bicipital tendonitis and rotator cuff degeneration were not 
incurred in or aggravated by service, may not be presumed to 
have been so incurred, and are not proximately due to or the 
result of a service-connected disability.  The evidence is 
not in relative equipoise; therefore, the veteran may not be 
afforded the benefit of the doubt in resolution of these 
claims and these claims must be denied. 

B.  Higher Initial Evaluation

The veteran seeks a higher initial evaluation for her PTSD.  
In written statements submitted in support of her appeal, 
during VA treatment visits and examinations, and during her 
May 1999 hearing, the veteran asserted that the 30 percent 
evaluation initially assigned her PTSD should be increased to 
reflect more accurately the severity of her psychiatric 
symptomatology.  She argued that, if her PTSD were not so 
disabling, she would not need to take multiple medications to 
keep it controlled.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2002).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2002).  

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1 (2002). 

In this case, the RO has evaluated the veteran's PTSD as 30 
percent disabling pursuant to Diagnostic Code (DC) 9411.  
This regulation provides that a 30 percent evaluation is 
assignable for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of an inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, 
mild memory loss (such as forgetting names, directions, 
recent events).  A 50 percent evaluation is assignable for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, DC 9411 (2002).

A 70 percent evaluation is assignable where symptomatology 
causes occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation 
is assignable for total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  38 C.F.R. § 4.130, DC 9411.  Based on this 
criteria, and for the reasons that follow, the Board finds 
that the veteran's PTSD disability picture more nearly 
approximates the criteria for a 50 percent evaluation under 
DC 9411. 

During service, the veteran did not seek treatment for 
psychiatric complaints.  Since discharge, beginning in 1993, 
however, she has regularly undergone psychiatric treatment 
and been diagnosed with multiple psychiatric disorders.  
During treatment visits from 1994 to 1996, examiners 
attributed the following symptoms to PTSD:  stress, panic 
attacks, discomfort with crowds, sleeping difficulty, 
decreased appetite, overwhelming fear, and depression.  
Examiners also noted that the veteran was making progress in 
her efforts to cope, was doing well in school and at work, 
was managing her job responsibilities, had developed many 
friendships in life, especially at work, and had recently 
vacationed with her daughter and granddaughter.  

During a VA PTSD examination conducted in May 1996, the 
veteran reported that she was experiencing mood reactivity, 
irritability, fear of enclosed spaces, anxiety, intrusive 
recollections of in-service stressors, nightmares, avoidance 
of activities, diminished interests, restricted range of 
affect, sleeping difficulty, outbursts, difficulty 
concentrating, hypervigilance, hyperstartle reaction, 
problems with her relationship with her boss, which led to 
her firing, difficulty controlling anger, and an inability to 
get out of her house and relax.  

The examiner noted that the veteran was cooperative, became 
extremely nervous when discussing in-service events, was 
anxious, but then displayed an affect of depression and 
tenseness, had psychomotor agitation, speech of normal rate, 
rhythm, tone, volume, latency and duration, logical, linear 
and goal-directed form of thought, no evidence of loosening 
of association or flight of ideas, and normal thought contact 
without psychotic symptoms or suicidal or homicidal ideation 
or delusional material.  The examiner also noted that the 
veteran was alert and oriented times four, could spell 
backwards without difficulty, responded appropriately to 
similarities, revealed abstract reasoning, had intact 
judgment, and had a slight problem with short term memory.  
The veteran denied manic, psychotic, obsessive-compulsive and 
social phobia symptoms.  The examiner diagnosed, in part, 
PTSD based on the veteran's experience of events outside the 
range of usual human experiences, her tendency to 
reexperience these events as recollections, nightmares and 
flashbacks, her avoidance of activities and situations 
associated with the trauma, her feelings of detachment, 
estrangement, a foreshortened future, restricted range of 
affect, decreased interests and psychogenic amnesia, and her 
reported symptoms.  The examiner assigned that disability a 
Global Assessment of Functioning (GAF) score of 60.  

Thereafter, the veteran sought VA outpatient treatment and 
underwent additional VA examinations and an examination by 
SSA.  During outpatient treatment rendered from 1999 to 2003, 
the veteran occasionally reported depression, recollections 
of in-service stressors and flashbacks.  She denied 
hallucinations.  Examiners noted that the veteran was alert, 
oriented, guarded, anxious and vigilant and had a constricted 
affect.  They also noted that the veteran was married and 
living with her husband, worked as a nurse, had hobbies and 
worked in her yard, was president of women ministers in her 
church, had strong family and church support, and tried to 
keep in touch with her children and grandchildren.  During 
this time frame, examiners attributed GAF scores of 50, 55 
and 58 to the veteran's PTSD.  

During August 2002 and September 2002 examinations conducted 
for the purpose of determining the veteran's entitlement to 
SSA benefits, examiners noted the existence of psychiatric 
symptomatology, but did not attribute that symptomatology to 
PTSD.  Instead, they noted a history of PTSD and indicated 
that the veteran did not satisfy diagnostic criteria for that 
disability.  Based on their findings, SSA then awarded the 
veteran disability benefits based primarily on affective/mood 
disorders and secondarily on anxiety related disorders.  

In February 2003, the veteran underwent a VA PTSD 
examination, during which she reported that she had been 
fired from three jobs due to multiple medical conditions and 
the medications she took.  She also reported that she had a 
good relationship with her husband, children and 
grandchildren, had many friends, worked around the house, and 
was involved in the church.  She indicated that her three 
medications helped her cope with her anxiety and compulsive 
behavior.  Her psychiatric symptoms allegedly included panic 
attacks, a low sex drive, difficulty trusting others, and 
compulsive behavior.  She indicated that these symptoms 
decreased after she quit her job.  

The examiner noted that the veteran was cooperative, well 
groomed and oriented times four, had motor activity within 
normal limits and direct and good eye contact, described her 
mood as anxious and scared, but not depressed, and had an 
affect that was appropriate to content and speech that was 
normal in rate and tone.  She denied hallucinations and 
suicidal and homicidal ideation and plans, both past and 
present.  Her thought content was not delusional, but she 
spoke about having obsessions and compulsions.  Her thought 
processes were generally goal-directed and logical and her 
memory was good for remote, recent and immediate material.  
She was able to concentrate in spelling and calculating, and 
to interpret a proverb.  She showed appropriate judgment, but 
had limited insight into her problems.  The examiner 
attributed these symptoms to PTSD with compulsive disorder 
symptoms and assigned the disorder a GAF score of 55.  The 
examiner concluded that the veteran's PTSD caused mild to 
moderate impairment in social adaptability and moderate 
impairment in an industrial setting.  She based her opinion 
on the veteran's inability to trust others, panic attacks and 
problems feeling safe in crowds, and her ability to have 
friends and good relationships with her family and to perform 
as a minister and leader.  She concluded that the veteran's 
overall disability was in the moderate range.    

In June 2003, the veteran underwent another VA PTSD 
examination, during which she reported insomnia, depression, 
nightmares, decreased memory and concentration, difficulty 
with trust, a sense of estrangement, an exaggerated startle 
response, hypervigilance, and suicidal and homicidal thoughts 
with no plan.  She indicated that, since the last 
examination, she had become more isolated and depressed and 
had more problems with memory and concentration.  

The examiner noted that the veteran was alert, cooperative, 
neatly dressed and groomed, oriented except with regard to 
knowing the date, and had poor eye contact and was tearful, 
but with no evidence of psychomotor agitation or retardation.  
The veteran had an affect that was sad to irritable, and 
logical and goal-directed thought processes without evidence 
of looseness of associations, and she was able to engage in 
abstract reasoning, spell and calculate.  Her judgment was 
good.  The examiner attributed these symptoms to PTSD and 
assigned the disorder a GAF score of 58.  The examiner 
concluded that the veteran's PTSD caused considerable to at 
times severe impairment in social adaptability and 
interaction.  The examiner indicated that she could not 
estimate the veteran's industrial impairment given that she 
was not working.  

The above evidence of record establishes that, since the 
veteran was discharged from service, her PTSD has manifested 
primarily as intrusive thoughts, flashbacks, sleeping 
difficulties, nightmares, avoidant and hypervigilant 
behavior, and nervousness in crowds, and secondarily as 
anxiety, a depressed, tense and constricted affect, 
irritability, a slight problem with short-term memory, 
limited insight, decreased concentration and memory, and an 
exaggerated startle response.  Examiners have attributed GAF 
scores ranging from 50 to 60 (most often in the mid-50s) to 
these symptoms, and within the last ten months, characterized 
the veteran's PTSD as moderately to considerably disabling.   

According to the Diagnostic and Statistical Manual of Mental 
Disorders (4th ed. 1994) (DSM-IV), which VA has adopted at 38 
C.F.R. §§ 4.125, 4.130 (2002), a GAF score of 50 reflects 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, unable to keep a job).  A GAF score of 60 reflects 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers). 

Based on these definitions, it appears that, since the 
veteran appealed the RO's initial assignment of a 30 percent 
evaluation for PTSD, symptoms of that disease have caused 
moderate to serious impairment.  Certainly, examiners have 
confirmed the seriousness of the symptoms by noting panic 
attacks, impairment in short term memory, disturbances of 
mood, and moderate to considerable social and industrial 
impairment.  These findings satisfy the criteria for an 
initial 50 percent evaluation for PTSD under 38 C.F.R. § 
4.130, DC 9411.  

The evidence does not satisfy the criteria for an initial 70 
percent evaluation for PTSD under 38 C.F.R. § 4.130, DC 9411, 
however, because it does not establish that the 
symptomatology causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation, obsessional rituals, intermittently 
illogical, obscure or irrelevant speech, near-continuous 
panic or depression, impaired impulse control, spatial 
disorientation, neglect of personal appearance, and 
difficulty in adapting to stressful circumstances.  First of 
all, the evidence of record confirms mood deficiencies only.  
Until recently, during VA examinations and treatment visits, 
the veteran consistently reported that she was doing well at 
work.  Moreover, she has always reported having good 
relationships with family members.  Examiners have not 
objectively confirmed any deficiencies in judgment or 
thinking.  In addition, of the symptoms noted above, which 
might be indicative of more disabling PTSD, only one has been 
noted since the veteran was discharged.  Specifically, during 
her most recent VA examination, the veteran reported that she 
had had suicidal thoughts two years previous to the 
examination although she denied such symptomatology at the 
time of earlier examinations.  Despite the veteran's report 
of this symptom, the examiner still found that the veteran's 
PTSD warranted the assignment of a GAF score of 58.  As 
previously indicated, such a GAF score is indicative of 
moderately severe impairment and more nearly approximates the 
criteria for a 50 percent evaluation for PTSD.  

In summary, the Board concludes that the criteria for an 
initial 50 percent evaluation for PTSD have been met.  
Inasmuch as the evidence of record supports the veteran's 
claim, it must be granted.  


ORDER

Service connection for right bicipital tendonitis, to include 
as due to an undiagnosed illness, or to service-connected 
fibromyalgia, is denied.

Service connection for rotator cuff degeneration, to include 
as due to an undiagnosed illness, or to service-connected 
fibromyalgia, is denied.

An initial evaluation of 50 percent for PTSD is granted 
subject to statutory and regulatory provisions governing the 
payment of monetary benefits.  


REMAND

As previously indicated, on November 9, 2000, the President 
signed into law the VCAA.  See Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002)).  The VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim for a benefit provided 
there is a reasonable possibility that such assistance will 
aid in substantiating the claim.  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).  In this case, such an examination is 
necessary.  The RO afforded the veteran VA general medical 
and joints examinations in June 2003, but the reports of 
those examinations do not include all of the findings 
necessary to ascertain the severity of the veteran's 
fibromyalgia.  Accordingly, on Remand, VA should afford the 
veteran another VA examination, during which an examiner can 
discuss the severity of the veteran's fibromyalgia in terms 
of the nomenclature of the rating schedule.  

This case is REMANDED to the RO for the following 
development:

1.  The RO should afford the veteran a VA 
examination of her fibromyalgia.  The 
purpose of this examination is to 
determine the severity of that 
disability.  The RO should forward the 
claims file to the examiner for review 
and ask the examiner to confirm in his 
written report that he conducted such a 
review.  Following a thorough evaluation, 
during which all indicated tests are 
performed, the examiner should: (1) 
record all current complaints and 
pertinent clinical findings associated 
with the veteran's fibromyalgia; and (2) 
describe in detail the extent of any 
functional loss caused by that 
disability.  The examiner should 
specifically indicate: whether the 
veteran's fibromyalgia requires 
continuous medication for control; 
whether it is episodic, with 
exacerbations often precipitated by 
environmental or emotional stress or by 
overexertion, but that are present more 
than one-third of the time; or whether it 
is constant, or nearly so, and refractive 
to therapy.  The examiner should not rely 
solely on the veteran's reported history 
in so indicating, but rather, should 
determine whether the veteran's reported 
history is objectively confirmed by the 
record.  The examiner should provide 
detailed rationale, with specific 
references to the record, for his 
opinion.    

2.  Once the foregoing development is 
completed, the RO should readjudicate the 
veteran's claim based on all of the 
evidence of record.  If the RO denies the 
benefit sought on appeal, it should 
provide the veteran and her 
representative a supplemental statement 
of the case and an opportunity to respond 
thereto before the case is returned to 
the Board for appellate review.  

The purpose of this REMAND is to obtain additional medical 
information.  No inference should be drawn regarding the 
ultimate disposition of this claim.  The veteran is free to 
submit any additional argument or evidence she wishes to have 
considered in connection with her appeal; however, she is not 
required to act unless she is otherwise notified.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).



	                     
______________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



